Case: 12-10235     Document: 00511981055         Page: 1     Date Filed: 09/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 10, 2012
                                     No. 12-10235
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR ESPINOZA, also known as Toro,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:97-CR-257-2


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Hector Espinoza, federal prisoner # 78037-079, appeals from the district
court’s order denying him a reduction in sentence pursuant to 18 U.S.C.
§ 3582(c)(2) based on the most recent amendment to the Sentencing Guidelines
as to crack cocaine. Espinoza previously received a reduction under the prior
crack-cocaine amendment from 364 months of imprisonment to 294 months.
        A district court may reduce a sentence “in the case of a defendant who has
been sentenced to a term of imprisonment based on a sentencing range that has

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10235   Document: 00511981055     Page: 2   Date Filed: 09/10/2012

                                 No. 12-10235

subsequently been lowered by the Sentencing Commission.” § 3582(c)(2). We
review a decision on whether to reduce a sentence pursuant to § 3582(c)(2) for
an abuse of discretion. United States v. Carter, 595 F.3d 575, 577 (5th Cir.
2010). However, we review de novo the district court’s interpretation of the
Sentencing Guidelines and sentencing statutes. Id.
      In 2008, Espinoza’s sentence was reduced when his total offense level was
reduced from 41 to 39 and his guideline range was reduced from 324-405 months
of imprisonment to 262-327 months. Applying the most recent amendment, the
marijuana equivalent of the amount of crack cocaine for which Espinoza would
be held accountable is decreased substantially, but the total marijuana
equivalency of all of the drugs places him at offense level 36. With three levels
added for Espinoza’s role in the offense, his offense level remains 39, and his
range of imprisonment remains 262-327 months. Because Espinoza’s Guideline
sentencing range remains unchanged, he is not eligible for a reduction in
sentence. See § 3582(c)(2).
      AFFIRMED.




                                       2